Citation Nr: 0740415	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  99-11 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a compensable disability rating for Weil's 
disease, variously diagnosed as epidemic hemorrhagic fever.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from August 
1949 to September 1952.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a July 1998 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.  

A motion to advance this case on the Board's docket was 
granted for good cause by the Board in November 2004.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).

During the pendency of the appeal, the service connection was 
granted for multiple other disabilities.  The veteran 
perfected appeals with respect to claims involving 
entitlement to earlier effective dates for these 
disabilities.  The issue of entitlement to an increased 
rating for Weil's disease is distinct from these other 
issues.  Those issues are the subject of a second decision 
being issued by the Veterans Law Judge who conducted a 
hearing with respect to the issues of entitlement to earlier 
effective dates.


FINDING OF FACT

The evidence shows that the veteran's service-connected 
Weil's disease, variously diagnosed as epidemic hemorrhagic 
fever, is not manifested by any active symptoms.


CONCLUSION OF LAW

The criteria for a compensable disability rating for Weil's 
disease, variously diagnosed as epidemic hemorrhagic fever, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.114, Diagnostic Code 7345 (2000); 38 C.F.R. § 
4.114, Diagnostic Code 7345 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claims for entitlement to 
increased initial and current evaluations, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  In the present case, the 
veteran submitted his claim for an increased rating in 1997, 
which is prior to the effective date of the VCAA.  Letters 
dated October 2003, September 2004, March 2005, October 2005, 
March 2006 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Information concerning the 
establishment of a disability rating and of an effective date 
was included with the March 2006 statement of the case.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examinations.  38 C.F.R. 
§ 3.159(c)(4).  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. at 473.   

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

Service connection has been in effect for the residuals of 
Weil's disease at a noncompensable disability rating since 
September 1952.  In December 1997, the veteran submitted a 
claim for an increased disability rating for this disability.

In October 2003, a VA examination of the veteran was 
conducted.  The examining physician reviewed the medical 
evidence of record and noted that the diagnoses during 
service varied between Weil's disease and epidemic 
hemorrhagic fever.  The medical history indicated that the 
veteran was treated successfully during service and had no 
subsequent disease activity.  The physician noted that the 
most common residual of Korean hemorrhagic fever is renal 
disease which never developed in the veteran.  There was no 
noted organ damage related to the hemorrhagic fever.  

In November 2005, the most recent VA examination for the 
veteran's residuals of Weil's disease/hemorrhagic fever was 
conducted.  After full examination and review of the 
veteran's medical history, the diagnosis was that there were 
no specific findings or organ damage related to the veteran's 
inservice illness.

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (2007).  There is no diagnostic code for Weil's 
disease or hemorrhagic fever.  Accordingly, the disability is 
rated by analogy under 38 C.F.R. § 4.114, Diagnostic Code 
7345.  

During the course of this appeal, effective July 2, 2001, 
38 C.F.R. § 4.114, Diagnostic Code 7345 was amended.  VA's 
Office of General Counsel has determined that the amended 
rating criteria can be applied only for periods from and 
after the effective date of the regulatory change.  The Board 
can apply only the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  See VAOPGCPREC 3-00; 65 Fed. Reg. 33422 
(2000); see also Kuzma v. Principi, 341 F.3d 1327, 1328-29 
(Fed. Cir. 2003).

Under the old criteria, infectious hepatitis which was healed 
and nonsymptomatic warranted a noncompensable disability 
rating.  A 10 percent evaluation was warranted for infectious 
hepatitis with demonstrable liver damage with mild 
gastrointestinal disturbance.  Productive hepatitis with 
minimal liver damage, with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures warranted a 30 percent evaluation.  A 60 percent 
evaluation was for assignment in cases of moderate liver 
damage and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression.  With marked 
liver damage manifest by liver function test and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration aggregating three or more a year and accompanied by 
disabling symptoms requiring rest therapy, a 100 percent 
evaluation was warranted.  38 C.F.R. § 4.114, Diagnostic Code 
7345 (2000).

Under the revised rating criteria, nonsymptomatic liver 
disease warrants a noncompensable disability rating.  A 10 
percent rating contemplates intermittent fatigue, malaise, 
and anorexia; or, incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least one week but less than two weeks during the past 12-
month period.  A 20 percent evaluation is warranted for with 
daily fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication; or incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  A 40 percent evaluation contemplates daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly; or incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  A rating of 60 percent contemplates daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition) and hepatomegaly; or, 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period but not occurring 
constantly.  Finally, a 100 percent rating contemplates near-
constant debilitating symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain.  38 C.F.R. § 4.114, Diagnostic Code 7345 
(2007).

The preponderance of the evidence is against the assignment 
of a compensable disability rating for the veteran's service-
connected Weil's disease/hemorrhagic fever.  Simply put there 
is no evidence of active symptoms.  Accordingly, a 
compensable disability rating is not warranted.

The veteran has argued that his Weil' disease has been 
misdiagnosed and improperly rated.  He indicates that the 
liver and digestive symptoms contemplated under Diagnostic 
Code 7345 are not the proper disabilities to rate.  At 
present, the veteran's Weil's disease/hemorrhagic fever has 
been assigned a noncompensable disability rating by analogy 
under Diagnostic Code 7345.  Under Diagnostic Code 7345, Note 
(1), sequelae are evaluated under an appropriate diagnostic 
code, the same signs and symptoms can not be used as a basis 
for evaluation under Diagnostic Code 7345 and under a 
diagnostic code for sequelae.  See 38 C.F.R. § 4.14 (2007).  
In the instant case, separate disability ratings have been 
established for sequelae of the service-connected Weil's 
disease/hemorrhagic fever.  Specifically, service connection 
has been established for the residuals of prostate cancer and 
has been assigned a 20 percent disability rating; service 
connection for coronary artery disease has been established 
and has been assigned a 60 percent disability rating; 
tinnitus has been assigned a 10 percent disability rating; 
and erectile dysfunction has been service connection with a 
noncompensable disability rating.  All of these disabilities 
are service-connected sequelae of the underlying Weil's 
disease/hemorrhagic fever and have been assigned ratings 
under the appropriate rating code.  Accordingly, the same 
signs and symptoms can not be used as a basis for evaluation 
under Diagnostic Code 7345.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7345, Note (1); see also 38 C.F.R. § 4.14. 

As the preponderance of the evidence is against the veteran's 
claim for a compensable disability rating for Weil's 
disease/hemorrhagic fever, the benefit-of-the-doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990)


ORDER

A compensable disability rating for Weil's disease, also 
variously diagnosed as epidemic hemorrhagic fever, is denied.



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


